Case 20-19017-RG       Doc 97     Filed 07/09/21 Entered 07/09/21 11:33:58   Desc Main
                                  Document      Page 1 of 2



                             Gregory Kinoian Law LLC
                                     8-15 Elaine Terrace
                                  Fair Lawn, NJ 07410-5709
                                (201) 741-6341 (voice or text)
                                    gkinoian@gmail.com

                                        Of Counsel to
                                  Aboyoun Dobbs LLC
                                   77 Bloomfield Avenue
                                   Pine Brook, NJ 07058
                                   Tel: (973) 575-9600
                                   Fax: (973) 575-1925

July 9, 2021

By CM-ECF and E-Mail chambers_of_rg@njb.uscourts.gov

The Honorable Rosemary Gambardella
United States Bankruptcy Judge
United States Bankruptcy Court
for the District of New Jersey
50 Walnut Street, 3rd Floor
Courtroom 3E
Newark, New Jersey 07102

Re:    In re Health Tech Harbor, Inc., Involuntary Chapter 7
       Case No. 20-19017 (RG)

       Revised Proposed Order Amending Mediation Order

Dear Judge Gambardella:

With the consent of counsel to Han Benefit Advantage Inc. (“BenAdvance”) and DNG
Pharmacy Inc. (“PRX”), we respectfully request entry of the enclosed proposed Order
Amending Mediation Order. The parties revised paragraph 5 to conform to Your Honor’s
direction during this morning’s conference call.

Thank you for your patience and direction.


Respectfully yours,



Gregory S. Kinoian
(Member of NJ and NY Bars)
Case 20-19017-RG     Doc 97    Filed 07/09/21 Entered 07/09/21 11:33:58   Desc Main
                               Document      Page 2 of 2



                        Gregory Kinoian Law LLC
                                     Of Counsel to
                               Aboyoun Dobbs LLC

Hon. Rosemary Gambardella
July 9, 2021
Page 2 of 2



Enclosure
cc:   (All by e-mail with enclosure)
      Counsel to BenAdvance
              Joseph J. DiPasquale, Esq.
              Kevin J. Harrington, Esq.
      Counsel to Majority of Petitioning Creditors
              Bonnie Pollack, Esq.
              Matthew Rosenman, Esq.
      Counsel to PRX
              Daniel M. Stolz, Esq.
      Court Appointed Mediator
              Morris Bauer, Esq.
